Case 1:19-cv-00210-RA Document 13 Filed 03/08/19 Page 1 of 1

AO 441 (Rev. 07/10) Summons on Third-Party Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

RAFAEL FIGUEROA
Plaintiff
Vv.
IRENE YAGUDAEV and SOLOMON YAGUDAEV
Defendant, Third-party plaintiff
V.
NRG MAGIC CONSTRUCTION

Third-party defendant

Civil Action No. 19-cv-210(RA)

SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant's name and address) eee ST TISAI:

Forest Hills, NY 11375

A lawsuit has been filed against defendant IRENE YAGUDAEV et ano, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff RAFAEL FIGUEROA

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant's attorney, whose name and address are:

BRAND GLICK & BRAND, P.C.
600 Old Country Road, Suite 440
Garden City, NY 11530

GREY it epety iq Be served on the plaintiff or plaintiffs attorney, whose name and address are:

360 Main Street
Farmingdale, NY 11735

If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

A copy of the plaintiff's complaint is also attached. You may — but are not required to — respond to it.

Date:
CLERK OF COURT

Signature of Clerk or Deputy Clerk
